 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4   FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Alicia F. Miranda
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
                                             ) No. 8:18-cv-00130-ODW-MAA
11
      ALICIA F. MIRANDA,                     )
12                                           ) [PROPOSED] ORDER AWARDING
13         Plaintiff,                        ) EQUAL ACCESS TO JUSTICE
                                             ) ACT ATTORNEY FEES AND
14                v.                         ) COSTS
15                                           )
     NANCY A. BERRYHILL,                     )
16
     Deputy Commissioner for Operations, )
17   performing the duties and functions not )
18   reserved to the Commissioner of Social )
     Security,                               )
19                                           )
20         Defendant.                        )
21           Based upon the parties’ Stipulation for Award and Payment of Attorney
22   Fees:
23           IT IS ORDERED that the Commissioner shall pay attorney fees and
24   expenses the amount of FOUR THOUSAND FIVE HUNDRED DOLLARS and
25   NO CENTS ($4,500.00), and costs under 28 U.S.C. §
26   ///
27   ///
28   ///



                                              1
 1
 2   1920 in the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§
 3   2412(d), 1920, subject to the terms of the above-referenced Stipulation.
 4
           Dated: April 4, 2019
 5                           __________________________________________
                                     _______________
 6                                  NOORABLE OTIS D. WRIGHT MARIA A. AUDERO
                             THE HONORABLE
                             UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
